Name: Commission Regulation (EEC) No 871/81 of 1 April 1981 amending Regulation (EEC) No 3429/80 adopting protective measures applicable to imports of preserved cultivated mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88 /22 Official Journal of the European Communities 2. 4 . 81 COMMISSION REGULATION (EEC) No 871 /81 of 1 April 1981 amending Regulation (EEC) No 3429/80 adopting protective measures applicable to imports of preserved cultivated mushrooms tion , the period of validity of the said licences should be extended, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 3454/80 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 3429/80 (3 ), as amended by Regulation (EEC) No 431 /81 (4), restricted, in Article 2 (4), the period of validity of licences issued pursuant to the said Article to 31 March 1981 ; Whereas there have been difficulties in respect of import operations and, in order to remedy this situa ­ In Article 2 (4) of Regulation (EEC) No 3429/80, the date '31 March 1981 ' is hereby replaced by the date ' 15 May 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 73, 21 . 3 . 1977, p . 1 . (*) OJ No L 360, 31 . 12 . 1980 , p . 16 . (J ) OJ No L 358 , 31 . 12 . 1980 , p . 66 . ( «) OJ No L 47, 20 . 2 . 1981 , p . 27 .